Citation Nr: 1824619	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran had active service from April 1978 to April 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 determination of a Department of Veterans Affairs (VA) Medical Center.  


FINDING OF FACT

The weight of evidence shows that a designee of the VA Under Secretary for Health certified that the back brace the Veteran uses for his service-connected degenerative disc disease of the thoracic and lumbar spines does not tend to wear or tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance are not met.  38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  


Governing law and regulations

Under the applicable criteria, a veteran who has a service-connected disability is entitled, upon application therefor, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  A veteran is entitled to an annual clothing allowance if the Under Secretary of Health or designee certifies that a veteran because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance that tends to wear or tear clothing.  See 38 U.S.C. § 1162; 38 C.F.R. § 3.810(a).

Analysis

The Veteran is service connected for degenerative disc disease of the thoracic and lumbar spines.  He was issued a lumbar-corset back brace in November 2013.  In March 2014, VA noted that the back brace is a non-rigid device designed not to cause clothing damage.  In June 2014, the VA orthotic lab supervisor determined that the back brace does not tend to wear and tear clothing.

In a March 2014 notice of disagreement, the Veteran argued that the brace damages his shirts because the Velcro fasteners grab and pull threads and because the metal stays poke through the cloth coverings and tear holes in his shirts.  In his October 2014 VA Form 9, the Veteran reiterated that the Velcro fasteners are the cause of the clothing damage.  

In the VA Form 9, the Veteran said that he would bring in clothes to VA to show what is happening to his shirts.  In a November 2014 VA Form 646, the representative noted the Veteran's willingness to bring in clothing to prove damage caused by the brace.  There is no indication that the Veteran provided clothing as evidence of damage caused by the back brace.

The weight of evidence shows that a designee of the VA Under Secretary for Health certified that the back brace the Veteran uses for his service-connected degenerative disc disease of the thoracic and lumbar spines does not tend to wear or tear clothing.  The criteria for entitlement to an annual clothing allowance are not met.  38 U.S.C. § 1162; 38 C.F.R. § 3.810.  The claim is therefore denied.


ORDER

Entitlement to an annual clothing allowance is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


